IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON

              ANTONIO KENDRICK v. STATE OF TENNESSEE

                  Appeal from the Criminal Court for Shelby County
                     No. 92-12034     Robert Carter, Jr., Judge




                No. W2010-02103-CCA-R3-HC - Filed March 29, 2011


The petitioner, Antonio Kendrick, appeals the Criminal Court of Shelby County’s dismissal
of his pro se petition for writ of habeas corpus. The State has filed a motion requesting that
this court affirm the trial court’s dismissal pursuant to Rule 20 of the Rules of the Court of
Criminal Appeals. Following our review, we grant the State’s motion and affirm the
judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed
        Pursuant to Rule 20 of the Rules of the Court of Criminal Appeals

C AMILLE R. M CM ULLEN, J., delivered the opinion of the Court, in which J OHN E VERETT
W ILLIAMS and A LAN E. G LENN, JJ., joined.

Antonio Kendrick, Joliet, Illinois, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; Lindsy Paduch Stempel, Assistant
Attorney General, for the Appellee, State of Tennessee.

                              MEMORANDUM OPINION

        The petitioner was convicted by a jury of rape, a class B felony, and was sentenced
as a standard offender to ten years in the Tennessee Department of Correction. On direct
appeal, this Court affirmed the conviction and the sentence. See State v. Antonio Kendrick,
No. 02-C-01-9604-CR-00121, 1997 Tenn. Crim. App. LEXIS 1134 (Tenn. Crim. App., at
Jackson, Nov. 5, 1997), perm. to appeal denied (Tenn. July 13, 1998). The petitioner
subsequently filed a petition for post-conviction relief, which was denied. This Court
affirmed the judgment of the post-conviction court. See Antonio Kendrick v. State, No.
W1999-01789-CCA-R3-PC, 1999 Tenn. Crim. App. LEXIS 1289 (Tenn. Crim. App., at
Jackson, Dec. 27, 1999), perm. to appeal denied, (Tenn. Jan. 16, 2001).

        On March 17, 2007, the petitioner filed a petition for habeas corpus relief in the
Shelby County Criminal Court alleging that the indictment against him was constitutionally
insufficient, that the State failed to elect an offense out of the three offenses presented to the
Grand Jury, and that the petitioner was denied the right to trial by jury by the State’s failure
to elect an offense. The trial court denied the petitioner habeas corpus relief, and this Court
affirmed the denial of relief. See Antonio Kendrick v. State, W2007-00912-CCA-R3-HC,
2008 Tenn. Crim. App. LEXIS 97 (Tenn. Crim. App, at Jackson, Feb. 19, 2008), perm. to
appeal denied, (Tenn. June 30, 2008).

       The petitioner initiated subsequent habeas corpus proceedings, and the trial court
again denied the petitioner relief. On appeal, this Court affirmed the judgment of the trial
court. See Antonio Kendrick v. State, No. W2008-02808-CCA-R3-HC, 2010 Tenn. Crim.
App. LEXIS 129 (Tenn. Crim. App., Jackson, Feb. 12, 2010). While the appeal from the
denial of the petitioner’s second effort to obtain habeas corpus relief was pending, the
petitioner filed a third petition for habeas corpus relief in the Shelby County Criminal Court.
The trial court entered an order denying relief due to the pending appeal. The petitioner did
not appeal the trial court’s order denying his third petition.

        Rather, on July 13, 2010, the petitioner filed a “Fourth Petition for Writ of Habeas
Corpus Relief.” The petitioner alleged that the State’s argument of rape by force rather than
rape by coercion as alleged in the indictment was an improper “broadening” of the
indictment, that the indictment was constitutionally insufficient, and that the petitioner was
denied the right to trial by jury by the State’s failure to elect an offense. The petitioner’s
sentence for the rape conviction has expired, and he is currently incarcerated in Joliet,
Illinois. The petitioner maintained that the rape convicted affected his sentence for a separate
conviction in Illinois. On September 14, 2010, the trial court entered an order denying the
petitioner habeas corpus relief. The petitioner filed a timely notice of appeal.

       A prisoner is guaranteed the right to habeas corpus relief under Article I, section 15
of the Tennessee Constitution. See also T.C.A. § 29-21-101, et seq. However, the grounds
upon which a writ of habeas corpus may be issued are very narrow. Taylor v. State, 995
S.W.2d 78, 83 (Tenn. 1999). “Habeas corpus relief is available in Tennessee only when ‘it
appears upon the face of the judgment or the record of the proceedings upon which the
judgment is rendered’ that a convicting court was without jurisdiction or authority to
sentence a defendant, or that a defendant’s sentence of imprisonment or other restraint has
expired.” Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993). “[T]he purpose of a habeas
corpus petition is to contest void and not merely voidable judgments.” Id. at 163. A void
judgment “is one in which the judgment is facially invalid because the court lacked

                                               -2-
jurisdiction or authority to render the judgment or because the defendant’s sentence has
expired.” Taylor, 995 S.W.2d at 83. In contrast,

       a voidable judgment is facially valid and requires the introduction of proof
       beyond the face of the record or judgment to establish its invalidity. Thus, in
       all cases where a petitioner must introduce proof beyond the record to establish
       the invalidity of his conviction, then that conviction by definition is merely
       voidable, and a Tennessee court cannot issue the writ of habeas corpus under
       such circumstances.

Hickman v. State, 153 S.W.3d 16, 24 (Tenn. 2004) (internal citation and quotations omitted);
see also Summers v. State, 212 S.W.3d 251, 256 (Tenn. 2007) (citations omitted). Moreover,
it is the petitioner’s burden to demonstrate, by a preponderance of the evidence, that the
judgment is void or that the confinement is illegal. Wyatt v. State, 24 S.W.3d 319, 322
(Tenn. 2000).

        If the habeas corpus court determines from the petitioner’s filings that no cognizable
claim has been stated and that the petitioner is not entitled to relief, the petition for writ of
habeas corpus may be summarily dismissed. See Hickman, 153 S.W.3d at 20. Further, the
habeas corpus court may summarily dismiss the petition without the appointment of a lawyer
and without an evidentiary hearing if there is nothing on the face of the judgment to indicate
that the convictions are void. Passarella v. State, 891 S.W.2d 619, 627 (Tenn. Crim. App.
1994), superseded by statute as stated in State v. Steven S. Newman, No. 02C01-9707-CC-
00266, 1998 Tenn. Crim. App. LEXIS 282 (Tenn. Crim. App., at Jackson, Mar. 11, 1998).

        In the Rule 20 motion, the State claims that the petitioner is not entitled to relief
because he already served his sentence. Under Tennessee Code Annotated section 29-21-
101(a), habeas corpus relief is only available if the petitioner is “imprisoned or restrained of
liberty.” The Tennessee Supreme Court has interpreted this requirement to mean that the
challenged judgment must itself retrain the petitioner of his or her freedom of action or
movement. Hickman, 153 S.W.3d at 23; see also Benson v. State, 153 S.W.3d 27, 32 (Tenn.
2004). The court in Hickman concluded that “when the restraint on a petitioner’s liberty is
merely a collateral consequence of the challenged judgment, habeas corpus is not an
appropriate avenue for seeking relief.” Hickman, 153 S.W.3d at 23 (“Use of the challenged
judgment to enhance the sentence imposed on a separate conviction is not a restraint of
liberty sufficient to permit a habeas corpus challenge to the original conviction long after the
sentence on the original conviction has expired.”); see also Benson, 153 S.W.3d at 32; May
v. Carlton, Warden, 245 S.W.3d 340, 353 (Tenn. 2008). In the present case, the record
shows that the judgment was entered against the petitioner on December 11, 1995, and that
he received a sentence of ten years. The petitioner filed the habeas corpus petition on July

                                               -3-
13, 2010. Because the ten-year sentence had expired, the petitioner was not “imprisoned or
restrained of liberty,” as required under Tennessee Code Annotated section 29-21-101(a).
Therefore, the petitioner is not entitled to habeas corpus relief.

        When an opinion would have no precedential value, the Court of Criminal Appeals
may affirm the judgment or action of the trial court by memorandum opinion when the
judgment is rendered or the action taken in a proceeding without a jury and such judgment
or action is not a determination of guilt, and the evidence does not preponderate against the
finding of the trial judge. See Tenn. Ct. Crim. App. R. 20. We conclude that this case
satisfies the criteria of Rule 20. Accordingly, it is ordered that the State’s motion is granted.
The judgment of the trial court is affirmed in accordance with Rule 20, Rules of the Court
of Criminal Appeals.


                                                     _________________________________
                                                     CAMILLE R. McMULLEN, JUDGE




                                               -4-